DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           FELIX PERNETT,
                              Appellant,

                                     v.

                   AMERICAN AIRLINES, INC. and
                  TWU LOCAL 568 MIAMI, FLORIDA,
                            Appellees.

                               No. 4D18-1696

                           [February 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
502013CA002695XXXXMB.

   Jerry Girley of The Girley Law Firm, PA, Orlando, for appellant.

  Anna Lazarus of Hunton Andrews Kurth, LLP, Miami, for appellee
American Airlines, Inc.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.